Citation Nr: 9905055	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a back disability.

By official letter dated December 5, 1996, the veteran was 
notified of the termination of his disability pension 
benefits and the creation of an overpayment as a result 
thereof.  In October 1997 he filed a notice of disagreement 
with the creation of the debt.  A statement of the case was 
issued in February 1998.  In a substantive appeal, received 
May 28, 1998, the veteran checked a block that he desired to 
appeal all issues listed on the statement of the case and any 
supplemental statements of the case.  The veteran had just 
received a statement of the case concerning the issue 
addressed by the Board in this decision, and provided no 
argument with regard to the debt creation issue, when 
otherwise setting forth his argument on appeal.  In any 
event, the substantive appeal received in May 1998, was more 
than one year after the February 1996 notification of 
termination and more than 60 days following the issuance of 
the February 1998 statement of the case.  


FINDINGS OF FACT

1.  An unappealed July 1995 RO decision denied a claim by the 
veteran for service connection for a back disability.

2. Evidence received since the July 1995 RO decision is 
cumulative and redundant and does not bear directly and 
substantially on whether the veteran's back disability was 
incurred during his active service, nor is it so 
significant that it must be considered in order to fairly 
decide the claim.



CONCLUSION OF LAW

The unappealed July 1995 RO decision that denied service 
connection for a back disability is final; new and material 
evidence has not been submitted.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for a back disability.  With respect to this 
claim, the Board finds, as discussed below, that he has not 
submitted new and material evidence.  The evidence of record 
prior to the July 1995 RO decision included a VA hospital 
discharge summary, relating to a period of hospitalization in 
August and September 1984, that reflects that the veteran's 
review of systems was positive for arthritis of the back.  
The report of a January 1985 VA examination reflects 
diagnoses including osteoarthritis of the spine.  The report 
of a May 1985 VA X-ray of the lumbar spine reflects arthritis 
and an August 1988 VA treatment record reflects that the 
veteran had arthritis of the cervical spine.  

Also of record were the veteran's statements and the 
statement from a former service comrade which reflect that 
the veteran had fallen from an overturned tank in the early 
1950's during service in Germany.  Also of record was a 
photograph of an overturned tank. 

The record also included a response from the National 
Personnel Records Center indicating that all of the veteran's 
records, if any, had been lost in a fire in July 1973.  A 
response from the National Personnel Records Center in May 
1991 indicates that available Surgeon Generals Office records 
were searched with negative results and no entries had been 
found under the veteran's service number.  A further response 
from the National Personnel Records Center, dated in December 
1992, reflects that no Surgeon Generals Office records were 
available.

The July 1995 RO decision, is the most recent final denial of 
the veteran's claim for service connection for a back 
disability.  The veteran did not appeal from notification of 
this denial and it became final.  38 U.S.C.A. § 7105.  Since 
there is a prior final decision with respect to this claim, 
the veteran must submit new and material evidence in order to 
reopen it.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a claim for service connection was previously 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); 38 U.S.C.A. § 5108.  New evidence is 
evidence that was not previously submitted to agency 
decisionmakers, and that is neither cumulative nor redundant.  
38 C.F.R. § 3.156(a).  As a general rule, the credibility of 
evidence is presumed when determining whether to reopen a 
claim.  Justice v. Principi, 3 Vet. App. 510, 513 (1992).  
Material evidence is "relevant and probative of the issue at 
hand."  Id. At 512.  

Evidence received subsequent to the July 1995 RO denial 
consists of a duplicate copy of a statement from a former 
service comrade, and statements from the veteran reiterating 
that he fell from a tank and his belief that his current back 
disability was related to injury he sustained as a result of 
that fall.  Also submitted were VA outpatient treatment 
records reflecting that the veteran has arthritis of the 
back.  

The additional evidence submitted is either duplicative or 
cumulative and redundant of evidence that was of record at 
the time of the July 1995 RO decision, i.e., lay assertions 
that the current disability is related to active service and 
competent medical evidence that the veteran has arthritis of 
the back.  To the extent that the veteran has attempted to 
offer a medical opinion with respect to the etiology of his 
currently manifested arthritis of the back, he is not 
qualified, as a lay person, to offer a medical opinion or 
diagnosis and his opinions are, therefore, not probative 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  On the basis of the above analysis none of the 
additional evidence is new, but is cumulative and redundant 
because the evidence at the time of the prior decision 
indicated that the veteran had arthritis of his back and his 
belief that his arthritis of the back was related to an 
inservice injury.  Therefore, the additional evidence is 
cumulative and redundant of the evidence that was of record 
at the time of the July 1995 RO decision.  Accordingly, the 
evidence is not probative of the issue at hand, (i.e., 
whether the veteran's back disability was incurred during his 
service or is related to inservice incident), and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In this regard, the  Board 
notes that the VA has been unable to obtain the veteran's 
service medical records.  In cases such as these, the VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hara 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  In this regard, the 
Board observes that there is no competent medical evidence 
that reflects that the veteran had disability of the spine 
prior to the 1980's and there is no competent medical 
evidence that relates current disability of the spine to any 
inservice injury or disease.  Therefore, the veteran's claim 
may not be reopened.

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back 
disability and the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

